DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-76452 (Meidensha hereinafter).
Regarding claim 1, Meidensha teaches a computer readable program for controlling pumps (¶ 1 and 4 of the provided PDF translation) that discloses the steps of determining a peak-efficiency range of a set of one or more pumps (¶ 18-21), the peak- efficiency range having an upper limit and a lower limit (Inherent of the ranges shows in Figures 10a/b with ¶ 19-26 and 31-36), the upper limit having an associated stage-down fluid-flow rate and the lower limit having an associated stage-up fluid-flow rate (¶ 37 where a set discharge pressure is maintained relative to the efficiency range and the number of pumps activated or deactivated is dependent on those upper and lower efficiency limits due to the efficiency being relative to the flowrate and pump speed); determining the fluid-flow rate through the set of one or more pumps (The efficiencies are tied to the pumps producing a flow and when the flow rates are over or under the designed flow rate to efficiency, the control system will add or remove pumps per ¶ 37); if the fluid-flow rate through the set of one or more pumps falls below the stage-down fluid-flow rate, deactivating an operating pump of the set of one or more pumps (¶ 37 details the addition of pumps if a low flow rate is determined); and if the fluid-flow rate through the set of one or more pumps exceeds the stage-up fluid- flow rate, adding an operating pump to the set of one or more pumps (¶ 37 details a reduction of pumps operating if an excessive flow rate is found).
Regarding claim 2, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the peak-efficiency range is determined from a peak-efficiency curve (Evident from Figures 10a/b with the curve described in ¶ 19-26).
Regarding claim 3, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the stage-up fluid-flow rate is a function of the speed at which the set of one or more pumps are operating (The operation speed of the pump is directly relating to the targeted flow rate per ¶ 19 correlating the speed to a flow rate).
Regarding claim 4, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the stage-up fluid-flow rate is a function of the fluid-flow rate through the set of one or more pumps when the set of one or more pumps are operating at peak efficiency and at full speed. Under the broadest reasonable interpretation, ¶ 32 shows that the control scheme of the operating system is based on the provided/calculated maximum efficiency curves and those curves are based on the flow rates relative to the pump speed, efficiency, and desired static pressure [¶ 19-20]. The efficiency curve provided is a plurality of maximums efficiencies at relative maximum speeds for those efficiencies therefore, the maximum efficiency curves will be when the one or more pumps are operating at a peak efficiency relative to the full speed of that efficiency. 
Regarding claim 5, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the stage-up fluid-flow rate is a function of the number of the set of one or more pumps that are operating (The changing of the active pumps is based on the flow rate out of the active pumps per ¶ 37).
Regarding claim 6, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the stage-down fluid-flow rate is a function of the speed at which the set of one or more pumps are operating (The operating speed will control the flow rate of the active pumps and the changing of the active pumps is based on the flow rate out of the active pumps per ¶ 37).
Regarding claim 7, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the stage-down fluid-flow rate is a function of the fluid-flow rate through the set of one or more pumps when the set of one or more pumps are operating at peak efficiency and at full speed. Under the broadest reasonable interpretation, ¶ 32 shows that the control scheme of the operating system is based on the provided/calculated maximum efficiency curves and those curves are based on the flow rates relative to the pump speed, efficiency, and desired static pressure [¶ 19-20]. The efficiency curve provided is a plurality of maximums efficiencies at relative maximum speeds for those efficiencies therefore, the maximum efficiency curves will be when the one or more pumps are operating at a peak efficiency relative to the full speed of that efficiency
Regarding claim 8, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the stage-down fluid-flow rate is a function of the number of the set of one or more pumps that are operating (The changing of the active pumps is based on the flow rate out of the active pumps per ¶ 37).
Regarding claim 10, Meidensha teaches a computer readable program for controlling pumps (¶ 1 and 4 of the provided PDF translation) that discloses the steps of determining a peak-efficiency range of a set of one or more pumps (¶ 18-21), the peak- efficiency range having an upper limit and a lower limit (Inherent of the ranges shows in Figures 10a/b with ¶ 19-26 and 31-36), the upper limit having an associated stage-down pump speed and the lower limit having an associated stage-up pump speed (¶ 37 where a set discharge pressure is maintained relative to the efficiency range and the number of pumps activated or deactivated is dependent on those upper and lower efficiency limits due to the efficiency being relative to the flowrate and pump speed); determining the pump speed of the set of one or more pumps (per the speed command issued to the pumps by the controller); if the pump speed of the set of one or more pumps exceeds the stage-down pump speed, deactivating an operating pump of the set of one or more pumps (¶ 37 where the pressure is kept constant and if the flow rate and therefore the pump speed is too high the pumps active will be reduced by 1 or 2 if the control scheme further dictates); and if the pump speed of the set of one or more pumps falls below the stage-up pump speed, adding an operating pump to the set of one or more pumps (¶ 37 where the pressure is kept constant and if the flow rate and therefore the pump speed is too low the pumps active will be increased by 1 or 2 if the control scheme further dictates).
Regarding claim 11, Meidensha’s teachings are described above in claim 10 where Meidensha further discloses that the peak-efficiency range is determined from a peak-efficiency curve (Evident from Figures 10a/b with the curve described in ¶ 19-26).
Regarding claim 12, Meidensha’s teachings are described above in claim 11 where Meidensha further discloses that the stage-up pump speed is a function of the average fluid flow through each pump of the set of one or more pumps (The discharge pressure is kept constant which the total flow rate is monitored in ¶ 37 therefore it is seen that the pump speed is relative to the detected average flow rate of the pumps active).
Regarding claim 13, Meidensha’s teachings are described above in claim 11 where Meidensha further discloses that the stage-up pump speed is a function of the fluid-flow rate through the set of one or more pumps when the set of one or more pumps are operating at peak efficiency and at full speed. Under the broadest reasonable interpretation, ¶ 32 shows that the control scheme of the operating system is based on the provided/calculated maximum efficiency curves and those curves are based on the flow rates relative to the pump speed, efficiency, and desired static pressure [¶ 19-20]. The efficiency curve provided is a plurality of maximums efficiencies at relative maximum speeds for those efficiencies therefore, the maximum efficiency curves will be when the one or more pumps are operating at a peak efficiency relative to the full speed of that efficiency.
Regarding claim 14, Meidensha’s teachings are described above in claim 11 where Meidensha further discloses that the stage-up pump speed is a function of the number of the set of one or more pumps that are operating (The changing of the active pumps is based on the flow rate out which is reliant on the speed of the active pumps per ¶ 37).
Regarding claim 15, Meidensha’s teachings are described above in claim 11 where Meidensha further discloses that the stage-down pump speed is a function of the average fluid flow through each pump of the set of one or more pumps (The discharge pressure is kept constant which the total flow rate is monitored in ¶ 37 therefore it is seen that the pump speed is relative to the detected average flow rate of the pumps active).
Regarding claim 16, Meidensha’s teachings are described above in claim 11 where Meidensha further discloses that the stage-down pump speed is a function of the fluid-flow rate through the set of one or more pumps when the set of one or more pumps are operating at peak efficiency and at full speed. Under the broadest reasonable interpretation, ¶ 32 shows that the control scheme of the operating system is based on the provided/calculated maximum efficiency curves and those curves are based on the flow rates relative to the pump speed, efficiency, and desired static pressure [¶ 19-20]. The efficiency curve provided is a plurality of maximums efficiencies at relative maximum speeds for those efficiencies therefore, the maximum efficiency curves will be when the one or more pumps are operating at a peak efficiency relative to the full speed of that efficiency.
Regarding claim 17, Meidensha’s teachings are described above in claim 1 where Meidensha further discloses that the stage-down pump speed is a function of the number of the set of one or more pumps that are operating (The changing of the active pumps is based on the flow rate out which is reliant on the speed of the active pumps per ¶ 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-76452 (Meidensha) in view of JP 2014-152698 (Ren hereinafter). 
Regarding claim 9, Meidensha’s teachings are described above in claim 1 but are silent with respect to delaying the activation or addition of an operating pump for a predetermined amount of time after determining the fluid-flow rate through the set of one or more pumps.
However, Ren teaches a pump control system that discloses a process of checking sensed data then determining if a new pump system needs to be added or removed (Figure 2, ¶ 23 of the provided translation where the steps of checking the detected value then actively determining which pump system to add or stop is seen as a predetermined set delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Meidensha with the further control steps resulting in a delay of activation or deactivation of a pump to ensure that the preferable pump is controlled therefore balancing run time of the pumps. 
Regarding claim 18, Meidensha’s teachings are described above in claim 10 but are silent with respect to delaying the activation or addition of an operating pump for a predetermined amount of time after determining the fluid-flow rate through the set of one or more pumps.
However, Ren teaches a pump control system that discloses a process of checking sensed data then determining if a new pump system needs to be added or removed (Figure 2, ¶ 23 of the provided translation where the steps of checking the detected value then actively determining which pump system to add or stop is seen as a predetermined set delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Meidensha with the further control steps resulting in a delay of activation or deactivation of a pump to ensure that the preferable pump is controlled therefore balancing run time of the pumps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746